Citation Nr: 1503829	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability, with the exception of when the disability was temporarily rated 100 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to January 1983 and from February 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2010 and September 2010 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2010 rating decision granted an increased 10 percent rating for patellofemoral pain syndrome of the left knee with two scars effective from February 4, 2009, granted a temporary total rating from August 26, 2009, to October 1, 2009, and assigned a 10 percent effective from October 1, 2009.  In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues remaining on appeal for additional development in May 2014.

The issue of entitlement to service connection for a right shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.

2.  The Veteran's left knee disability prior to February 4, 2009, and October 1, 2009 is manifested by no more than flexion limited to 120 degrees as a result of pain and functional loss.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for a rating greater than 10 percent for a left knee disability, with the exception of the time when the disability was temporarily rated 100 percent, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in August 2009 and September 2009.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand in May 2014 as to these matters has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury sustained or disease contracted in the line of duty or for aggravation of preexisting injury sustained or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Arthritis is a chronic disease for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a right knee disability that developed as a result of a service-connected left knee disability.  In an August 2009 statement, he reported that he had right knee pain and clicking due to having favored his left leg.  In statements dated in September 2009, his spouse and daughter noted he had right knee problems due to compensating for his left knee.  At the July 2013 hearing, he testified that a medical care provider told him his left knee disability caused his right knee disability, but that the examiner had, in essence, refused to record that opinion.  

The service medical records show that the Veteran sustained bilateral knee contusions in a motor vehicle accident that reportedly occurred while he was driving to a period of inactive duty for training in March 1984.  A March 1988 report noted he complained of lateral right knee pain after a twisting injury.  The diagnosis was right lateral collateral ligament strain.  Separation examination reports dated in November 1991 revealed left knee degenerative joint disease, but noted there was otherwise no other medical or surgical illness.

Service connection was established for left patellofemoral pain syndrome in a July 1992 rating decision.  A May 2010 rating decision granted an increased 10 percent rating for patellofemoral pain syndrome of the left knee effective from February 4, 2009, granted a temporary total rating from August 26, 2009, to October 1, 2009, and assigned a 10 percent rating, effective October 1, 2009.  

On VA examination in June 2010 the Veteran reported the gradual onset of right knee pain due to compensating for his left knee.  The examiner noted there was mild right knee crepitus with movement, mild edema, and mild tenderness to palpation at the lateral lower border of the patella.  It was noted that X-ray studies dated in August 2009 revealed minimal right knee medial compartment narrowing and noted that the findings were unremarkable.  The examiner provided a diagnosis of right knee minimal degenerative joint disease, but found the disorder was not caused by or a result the Veteran's service-connected left knee disability or his right knee lateral collateral ligament strain in service.  The rationale for the opinion included that there was only one complaint of right knee pain in service, that X-ray studies revealed an essentially normal right knee, and that there was no evidence of altered biomechanics that would account for the right knee complaint due to the left knee.

A June 2014 VA examination report noted diagnoses of bilateral knee contusions in March 1984 and right knee strain in March 1998 and provided diagnoses of right chondromalacia patella syndrome and small right patellar spur.  The examiner noted the evidence of record was reviewed and found that it was not as likely as not that any right knee disability was incurred in service or was due to, the result of, or had been aggravated by any service-connected disability.  It was noted he was treated once in service for a right knee strain, but that there was no subsequent evidence of right knee pain prior to May 2009 and physical examination findings revealed no muscle atrophy to the lower extremities.  The Veteran's right knee strain in service was found to have resolved with conservative treatment.

Based upon the evidence of record, the Board finds a chronic right knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.  There is no evidence of right knee arthritis manifested to a compensable degree within one year following separation from service.  The opinions of the June 2010 and June 2014 VA examiners are found to be persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  The examiners are also shown to have adequately considered the Veteran's statements as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The pertinent medical issue in this case is a complex matter not subject to lay observations and not a matter for which he is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran, his spouse, or his daughter have any medical training or expertise as to orthopedic or knee disorders and they are not competent to provide etiology opinions.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

For dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  For symptomatic disability following removal of semilunar cartilage at 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion, limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record includes service medical reports showing the Veteran sustained a left knee injury in 1989.  The diagnoses included left patellofemoral syndrome.  A July 1991 magnetic resonance imaging (MRI) scan of the left knee revealed a small joint effusion with intact ligaments.  At the July 2013 hearing the Veteran reported having increased left knee problems, including occasional swelling that required aspiration, and he described having difficulty climbing stairs.  

VA treatment records dated February 4, 2009, note that the Veteran complained of increased left knee pain.  A July 2009 report noted MRI findings revealed a tear in the medial meniscus of the left knee associated with a small popliteal cyst.  Examination revealed full range of motion of the left knee with point tenderness over the medial joint line.  McMurray's testing produced pain over the medial compartment.  Lachman's and drawer tests were negative.  There was no collateral or cruciate instability.  Records show the Veteran underwent left knee arthroscopy on August 26, 2009.  

On VA examination in November 2009 the Veteran complained of left knee pain, stiffness, and weakness.  He denied symptoms of instability or episodes of dislocation or subluxation, and denied any flare-ups.  An examination of the left knee revealed no crepitation, clicks, snaps, grinding, instability, or meniscus abnormality.  Left knee flexion was to 140 degrees with normal extension to 0 degrees.  There was no objective evidence of pain with active motion or following repetitive motions.  There was no evidence of effusion, redness, or lateral instability, and drawer and McMurray's signs were negative.  There were two superficial, non-tender puncture scars medial and lateral on the left knee.  An X-ray study revealed a small anterior patellar spur with well-preserved joint compartments.  The diagnosis was mild, uncomplicated patellofemoral pain of the left knee.  The examiner noted there was no functional impairment of the knee joint and no effect on usual daily activities.  

VA examination in June 2010 revealed objective evidence of pain with motion and left knee motion from 0 to 130 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of motion.  

VA examination in March 2013 included a diagnosis of left chondromalacia patella.  It was noted the Veteran complained of left knee pain on climbing stairs, walking on uneven terrain, and standing from a sitting position.  He stated his symptoms were relieved by pain-relief medication and steroid injections every three months.  Left knee flexion was to 120 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with post-test motion from 0 to 120 degrees.  There was no additional limitation of motion following repetitive-use testing, and no functional loss or functional impairment of the knee and lower leg.  Muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner found the Veteran's knee and lower leg condition did not impact his ability to work.  

VA examination in June 2014 included diagnoses of left chondromalacia patella, small synovial cyst of popliteal space, and synovial plica of the left knee.  Range of motion studies revealed left knee flexion to 120 degrees with objective evidence of painful motion at that point.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with post-test motion from 0 to 130 degrees.  There was no additional limitation of motion following repetitive-use testing.  There was functional loss or functional impairment of the knee and lower leg with bilateral movement less than normal and bilateral pain on movement.  Muscle strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran underwent an excision of the left synovial plica with residual scars that were not painful, unstable, or greater than a total area of 39 square centimeters.  It was noted there were no findings of a permanent functional impairment or a chronic disability precluding the Veteran from maintaining substantially and gainful employment in light moderate to sedentary-desk work type physical activities.  It was noted that frequent repetitive activities such as heavy lifting, pulling, twisting, bending, stooping, and squatting could cause pain, weakness, fatigability, or incoordination and could significantly limit functional ability and cause symptoms of patellofemoral syndrome.  The examiner was unable to comment or provide specific time frames, pounds for lifting, or degrees of range of motion numerical recommendations, and deferred such matters to a physiatrist with that clinical expertise.  

Based upon the evidence of record, the Board finds that the Veteran's left knee disability during the period not temporarily rated 100 percent was manifested by no more than flexion limited to 120 degrees as a result of pain and functional loss.  The July 2009, November 2009, June 2010, March 2013, and June 2014 examination findings are found to have adequately evaluated the Veteran's knee disability and to have adequately considered his reports of symptom manifestation.  Although the June 2014 VA examiner was unable to comment or provide specific time frames, pounds for lifting, or degrees of range of motion numerical recommendations, the examiner did not indicate that an opinion from a physiatrist was required for an adequate evaluation in this case.  The Board finds that the overall evidence of record adequately describes the extent of the Veteran's left knee disability.  Nothing of record indicates any degree of limitation of motion that would result in any higher or separate rating.

There is no evidence of left leg flexion limited to 30 degrees, extension limited to 10 degrees, recurrent subluxation, lateral instability, dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint, removal of semilunar cartilage, or unstable or painful scarring.  The Board further finds it significant that the June 2014 examination found objective evidence of painful motion on left knee flexion at 120 degrees with no additional right or leg limitation in range of motion.  Muscle strength at that time was normal on flexion and extension of the knee.  Joint stability testing was also normal and there was no evidence of recurrent patellar subluxation nor X-ray evidence of patellar subluxation.  While a July 2009 MRI found a tear in the medial meniscus of the left knee, the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint from that finding until the surgical repair.  Therefore, no separate rating under Diagnostic Code 5258 is warranted.  Subsequent to the surgical repair, and after the cessation of the temporary 100 percent rating, the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint or symptomatic removal of the semilunar cartilage.  The evidence does not show that the semilunar cartilage was removed or that it was dislocated following surgery.  Any symptoms, such as pain and limitation of motion due to effusion, following the surgery have been considered in the limitation of motion rating assigned.  Therefore, no higher or separate ratings in excess of 10 percent are warranted.  38 C.F.R. § 4.14 (2014).

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected left knee disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of the service-connected disability.  In fact, the June 2014 specifically found there were no findings of a permanent functional impairment or a chronic disability precluding the Veteran from maintaining substantially and gainful employment in light moderate to sedentary-desk work type physical activities.  There is also no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability, with the exception of the period that the disability was temporarily rated 100 percent, is denied.


REMAND

A review of the record shows conflicting information as to the Veteran's right shoulder disability claim was provided in a June 2014 VA examination report.  Although the examiner found that right shoulder radiculopathy was manifest during the appeal period, the examiner also found it was not at least as likely as not that any right shoulder disability, including radiculopathy, was caused by a service-connected cervical spine disability.  It was noted that the examination showed near normal range of motion, but that the Veteran reported having pain going up to his neck when he lifted certain items.  The examiner also noted a September 2012 MRI revealed C5-C6 severe right foraminal narrowing with right lateral encroachment, but that a November 2012 EMG/nerves study was normal.  Therefore, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Request that the June 2014 VA examiner, or if unavailable another appropriate examiner, clarify the provided opinions as to whether it is at least as likely as not (50 percent or greater probability) that any right upper extremity radiculopathy disability manifest for any identifiable period of time since August 10, 2009, was caused or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected cervical spine disability.  If the physician providing the opinion feels that further examination is necessary, schedule the examination.  The examiner must review the record and should note that review in the report.  Any necessary examinations, tests, and studies should be conducted.

3.  Then, readjudicate the claim, to include consideration of a separate rating for any associated objective right upper extremity neurologic abnormalities related to a service-connected cervical spine disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


